NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFRED KING,                                    No. 17-17418

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02709-JAM-CKD

 v.
                                                MEMORANDUM*
P. MEDINA; J. GUILLORY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Alfred King, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a due process

violation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Byrd v. Maricopa Cty. Bd. of Supervisors,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
845 F.3d 919, 922 (9th Cir. 2017). We affirm.

      The district court properly dismissed King’s action because King failed to

allege facts sufficient to show that a meaningful post-deprivation remedy was

unavailable to him. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding that

an intentional deprivation of property does not violate due process if a meaningful

post-deprivation remedy is available); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (“California [l]aw provides an adequate post-deprivation remedy for any

property deprivations.”).

      AFFIRMED.




                                         2                                   17-17418